UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6135


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEROY N. INGRAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00500-HEH-1)


Submitted:   May 8, 2013                      Decided:   May 22, 2013


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy N. Ingram, Appellant Pro Se.        Angela Mastandrea-Miller,
Assistant United States Attorney,         Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leroy   N.   Ingram     appeals   the   district       court’s     order

denying his motion for a reduction in his sentence under 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible     error.      Accordingly,        we    affirm   for   the

reasons stated by the district court.                See United States v.

Ingram, No. 3:05-cr-00500-HEH-1 (E.D. Va. Jan. 16, 2013).                        We

dispense    with    oral    argument    because      the        facts   and   legal

contentions   are   adequately      presented   in    the       materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2